PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Fraelich, et al.			     	                 :				    
	
Application No.  15/878,408
:	DECISION ON PETITION
Filed:         January 23, 2018
:
Attorney Docket No. FRSN021US0


This is in response to the petition under 37 CFR 1.137(a) filed on May 2, 2021.

The petition under 37 CFR 1.137(a) is dismissed.  

Applicant may file a renewed petition under 37 CFR 1.137(a) to revive the application within two months of the mailing date of this decision.  Extensions of time under 37 CFR 1.136(a) are available.

This application was held abandoned on September 12, 2019, after no reply was received to the “Corrected Notice of Allowance and Issue Fee Due” mailed June 11, 2019.  The notice set forth a non-extendable statutory period of reply of three months from its mailing date. No response was received within the allowable period and the application became abandoned on September 12, 2019.  A Notice of Abandonment was mailed September 26, 2019.

The provisions of 37 CFR 1.137(a) now provide that where the delay in reply was unintentional, a petition may be filed to revive an abandoned application or a lapsed patent pursuant to 37 CFR 1.137(b).  37 CFR 1.137(a) provides:
	
	(b)  Petition Requirements. A grantable petition pursuant to this paragraph must be accompanied by: 
		(1) The reply required to the outstanding Office action or notice, unless previously filed; 
		(2) The petition fee as set forth in § 1.17(m); 
		(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of 		this section. 
 		(3) A statement that the entire delay in filing the required reply from the due date for the reply 			until the 	filing of a grantable petition pursuant to this paragraph was unintentional. The Director 			may require additional information where there is a question whether the delay was unintentional; 		(c)   Reply.   In an application abandoned under 1.57(a), the reply must include a copy of the specification 		and any drawings of the previously filed application.  In an application or patent abandoned for 		failure to pay the issue fee or any portion thereof, the required reply must include payment of the issue fee 	or any outstanding balance.  In an application abandoned or failure to pay the publication fee, the required 	reply must include payment of the publication fee.  In a nonprovisional application abandoned for failure to 	prosecute, the required reply may be met by the filing of a continuing application.  In a nonprovisional 	utility or plant application filed on or after June 8, 1995, abandoned after the close of prosecution as define 	in 1.114(b), the required reply may also be met by the filing of a request for continued examination in 	compliance with 1.114. 

The instant petition does not satisfy the requirements of item (b)(1) above.

As to item (b)(1), a grantable petition under 37 CFR 1.137(a), in this instance, must be accompanied by a declaration under 37 CFR 1.63 for inventor “Nicola Cappelletti”. A review of the application file record reveals that the declaration under 37 CFR 1.63 filed on May 28, 2019, cites the name of fourth inventor as “Nicola Cappaletti” appended with “Cappelletti” thought not striking and initialing “Nicola Cappaletti”.  Office records reflect the name of the fourth inventor as “Nicola Cappelletti”.  It is noted that 37 CFR 1.63(a)(1) requires that the declaration under 37 CFR 1.63 identify the inventor or joint inventor executing the declaration by his or her legal name. The declaration filed on May 28, 2019, does not unequivocally identify the legal name of the fourth inventor.  A declaration under 37 CFR 1.63 for the fourth joint inventor listed in Office records as “Nicola Cappelletti” identifying her by her legal name is required to accompany the renewed petition under 37 CFR 1.63, accordingly.  

The renewed petition is not required to be accompanied by a fee under 37 CFR 1.17(m).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450


By facsimile:		(571) 273-8300
			Attn: Office of Petitions

OR VIA EFS-WEB


Telephone inquiries specific to this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET